Per Curiam:
The learned court below dismissed the appellants’ bill upon the ground that the jurisdiction was exclusively in the Orphans’ Court. While we do not wish to be understood as expressing any dissent from the views of the learned judge upon this question, we do not think it necessary to discuss it, for the reason that the plaintiffs, upon their own showing, have no equity. The allegation of the bill is that the defendant Robert Cascaden, as executor of the estate of James Cascaden, deceased, sold a portion of the real estate of his testator at private sale for an inadequate price; that said sale was fraudulent, and was made to deprive the legatees from getting the full value of the land. The prayer is that the sale be set aside, and the deed annulled. But there is no distinct averment that the purchaser was a party to the alleged fraud; and, having paid his money, he is entitled to hold his purchase. If the executor has committed any wrong or breach of his trust he can be called to account in the Orphans’ Court, which has control of his accounts. The bill was properly dismissed in the Common Pleas.
The decree is affirmed and the appeal dismissed at the costs of the appellants.